DETAILED ACTION

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s reply addresses all of the outstanding formal issues set forth in the previous office action. Following is a restatement discussing allowability.
The prior art does not disclose or adequately suggest the claimed hydroprocessing catalyst (claim 8), the method of making (claim 1), and the method of using (claim 14). In particular, the claimed organic additive blend comprising an acetate compound and an unsaturated fatty amine compound, in combination with the other features of the claimed catalyst, is considered to distinguish over the prior art.
Gabrielov (US 9,156,029) discloses a hydroprocessing catalyst comprising an inorganic oxide support loaded with an active metal precursor, an amine component, and a non-amine containing polar additive. The catalyst is made by impregnating the support with a metal-containing solution and thereafter impregnating the metal-loaded support material with an additive mixture comprising an amine and a non-amine polar composition to fill the pore volume of the support (see col. 1, lines 18-35; col. 3, lines 15-24; col. 4, lines 24-42; col. 5, lines 3-59). Gabrielov refers to US 2010/0236988 for a discussion of suitable non-amine polar additives (see col. 7, lines 38-48).
Table 1 of US 2010/0236988 provides a list of suitable polar additives. Absent from the list is an acetate compound.
Accordingly, Gabrielov does not disclose or suggest the claimed additive blend comprising an acetate compound and an unsaturated fatty amine compound.
Gabrielov et al (US 2012/0205291), also highly relevant to the instant claimed invention, discloses a hydroprocessing catalyst comprising a metal-incorporated support having incorporated therein a metal component and a chelating agent and further comprising a polar additive. The catalyst is prepared by incorporating at least one metal component and the chelating agent into the support material, drying the metal incorporated support, and thereafter incorporating a polar additive (see Abstract). Accordingly, the process of preparing and the catalyst composition disclosed in Gabrielov ‘291 are substantially similar to that claimed. However, the reference does not disclose or suggest an organic additive blend as claimed. Table 1 lists suitable polar additives. The additive does not comprise a blend of an acetate compound and an unsaturated fatty amine, as claimed.
Guichard et al (US 2013/0165316) is directed to preparing a hydrotreating catalyst comprising a support based on alumina, impregnating the support with a hydrogenation metal component, drying the support, and impregnating with an organic additive (C1-C4 dialkyl succinate) (see Abstract). The support may be a doped with boron (see [0048]; [0063]). Like the references discussed above, Guichard fails to disclose or suggest an additive blend according to the instant claimed embodiment(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772